11-4135
    Prall v. Hartford Prosecutors


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 20th day of September, two thousand twelve.

    PRESENT:
                GUIDO CALABRESI,
                ROBERT A. KATZMANN,
                SUSAN L. CARNEY,
                      Circuit Judges.
    _____________________________________________

    Tormu E. Prall,

                                    Plaintiff-Appellant,

                        v.                                                       11-4135

    Hartford Prosecutors, Superior Court Judge, Department of Corrections,
    John and Jane 1-99 Does, John and Jane 1-99 Roes, John and Jane 1-99 Moes,

                                    Defendants,

    James E. Thomas, Cathryn Krinitsky, Stephen
    J. Miele,

                      Defendants-Appellees.
    _____________________________________________

    FOR APPELLANT:                                 Tormu E. Prall, pro se, Trenton, NJ

    FOR APPELLEES:                                 Robert B. Fiske, III, Assistant Attorney General, Office of
                                                   the Attorney General, State of Connecticut, Hartford, CT
       Appeal from a judgment of the United States District Court for the District of

Connecticut (Arterton, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Tormu E. Prall, proceeding pro se, appeals from the district court’s

decision to award summary judgment in favor of the Defendant-Appellees and to dismiss his 42

U.S.C. § 1983 claims. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       This Court reviews orders granting summary judgment de novo and focuses on whether

the district court properly concluded that there was no genuine issue as to any material fact and

that the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff &

Abramson, LLP, 321 F.3d 292, 300 (2d Cir. 2003). In determining whether there are genuine

issues of material fact, the Court must resolve all ambiguities and draw all permissible inferences

in favor of the non-moving party. See Nationwide Life Ins. Co. v. Bankers Leasing Ass’n, 182

F.3d 157, 160 (2d Cir. 1999) (citing Cronin v. Aetna Life Ins. Co., 46 F.3d 196, 202 (2d Cir.

1995)). Summary judgment is appropriate “[w]here the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).

       On appeal, Prall does not challenge the district court’s dismissal of his claims regarding

the alleged violation of state and federal criminal statutes, and he has therefore abandoned any

such arguments. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995). As to the

remainder of his claims, after an independent review of the record and relevant case law, we


                                                 2
conclude for substantially the reasons articulated by the district court in its well-reasoned order

that the district court properly granted summary judgment to the defendants and dismissed

Prall’s complaint.

       We have considered Prall’s arguments on appeal and find them to be without merit. For

the foregoing reasons, the judgment of the district court is hereby AFFIRMED, and Prall’s

“motion for rule 2 relief” is DENIED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3